DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/19/2019 and 1/29/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 10,081,350) in view of Radun et al. (US 2016/0204615).




Zhou discloses a power system of an aircraft (Figs. 1-10 Col. 4 Line 39-48 i.e. aircraft), the power system comprising: a hybrid energy storage system (Fig. 1 Item 12) comprising at least two energy storage subsystems (Fig. 1 Items 14 & 16) each having a different power-energy density, power draw characteristics and/or dissimilar configuration (Fig. 1 Items 14 & 16 & Col. 5 Lines 5-42 i.e. 14 ultra-capacitor, 16 battery); 
a primary power unit (Fig. 1 Items 40 & 62) comprising an aircraft engine (Fig. 1 Item 62) coupled to an electric motor (Fig. 1 Items one of 46 or 50) and a first generator (Fig. 1 Items one of 46 or 50 & Col. 17 Lines 1-18 i.e. motor/generator); a secondary power unit (Fig. 1 Items 42 & 62) coupled to a second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator); a bidirectional power converter (Fig. 1 Items one of 26 or 28) coupled to the hybrid energy storage system (Fig. 1 Item 12) and one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator); and a power management controller (Fig. 1 Item 64) configured to interface with the hybrid energy storage system and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter), the first generator, and the second generator (Fig. 1 Items 64, 66, 68, 70 & 72) and perform a model predictive control (Fig. 10 & Col. 24 Lines 22- 36) to dynamically adjust one or more electric power flows through the bidirectional power converter (Figs 5-8 Item 136 i.e. dynamic voltage control technique) based on an engine propulsion power demand of the aircraft engine (Figs 5-8 Items 216, 224 & 232).
However Zhou is vague in its disclosure of how the propulsion system should best be implemented specifically within an aircraft, as well as teaching the one or more controllers of the electric motor arise to the level of control.  

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known features of the power system for an aircraft as taught by Radun with the known vehicle propulsion system having an energy storage system and optimized method of controlling operation thereof as doing so would have yielded the predictable results of applying the propulsion system into an aircraft as disclosed.  
	
In regard to claim 2:
 Modified Zhou further discloses the power system of claim 1, wherein the power management controller (Fig. 1 Item 64) is operable to detect one or more conditions of the at least two energy storage subsystems (Fig. 1 Item 30 & Col. 4 Lines 65-67 i.e. SOC of 14 & 16) and configure the one or more electric power flows (Figs 5-8 & 10 Item 136).

In regard to claim 3:
Modified Zhou further discloses the power system of claim 2, wherein the power management controller (Fig. 1 Item 64) is operable to configure at least one of the one or more electric power flows from a first energy storage subsystem of the at least two energy storage subsystems to charge a second energy storage subsystem of the at least two energy storage subsystems (Radun Figs. 1-3 Items 30 & 34 i.e. communication as well as the ability to provide selective power to the DC Bus and back).

In regard to claim 4:
Modified Zhou further discloses the power system of claim 3, wherein the first energy storage subsystem comprises a battery system and a battery management system (Fig1 Item 16 & Col. 4 Lines 

In regard to claim 5:
Modified Zhou further discloses the power system of claim 4, wherein the hybrid energy storage system (Fig. 1 Item 12 or Radun: Figs 1-3 Item 16) comprises a third energy storage system comprising an isolated battery pack accessible by the power management controller based on determining that a mode of operation of the aircraft is a ground-based mode of operation or an emergency power mode of operation (Fig. 1 Item 64 & Radun: Par. [0016] i.e. additional battery arrangements including an emergency aircraft battery).

In regard to claim 6:
Modified Zhou further discloses the power system of claim 1, wherein a plurality of aircraft electrical subsystems (Radun: Figs. 1-3 Items 26-28 i.e. aircraft specific loads) is operably coupled to the bidirectional power converter  (Fig. 1 Items one of 26 or 28) and the power management controller (Fig. 1 Item 64) is configured to extract power from or provide power to the aircraft electrical subsystems (Radun: Figs. 1-3 Items 26-28), and the model predictive control is further based on one or more aircraft subsystem power demands (Fig. 10 & Col. 24 Lines 22- 48).

In regard to claim 7:
Modified Zhou further discloses the power system of claim 6, wherein the aircraft electrical subsystems comprise one or more of an engine subsystem, an aircraft low-voltage DC subsystem, an 

In regard to claim 8:
Modified Zhou further discloses the power system of claim 7, wherein the power management controller (Fig. 1 Item 64) is operable to monitor a state of charge of the hybrid energy storage system (Fig. 1 Item 30 & Col. 4 Lines 65-67 i.e. SOC of 14 & 16 within 12), a power request of an engine subsystem control of the engine subsystem (Fig. 1 Items 62, 52 & 54), an aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter & Radun: Figs. 1-3 Item 20), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator).

In regard to claim 9:
Modified Zhou further discloses the power system of claim 8, wherein the power management controller (Fig. 1 Item 64) is operable to: determine a current status and constraints from the engine subsystem control (Figs. 1 & 6 Items 158, 62, 52 & 54), the aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter & Radun: Figs. 1-3 Item 20), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator); receive the engine propulsion power demand and data from a plurality of engine sensors (Abs & Radun: Figs. 1-3 Item 12); determine a plurality of desired values for electrical power levels (Fig. 1 Item 64); and communicate the desired values for electrical power levels to the engine subsystem control (Fig. 1 Item 64 Radun: Figs. 1-3 Items 26-28 & Par. [0035] i.e. DC or AC loads), the aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 

In regard to claim 10:
Modified Zhou further discloses the power system of claim 9, wherein the model predictive control determines the electrical power levels by computing a plurality of future step values using a plurality of dynamic equations that model a plurality of subsystems (Figs 1, 6 & 10 & Col. 24 Lines 22-49), the current status and constraints (Figs 1, 6, 8 & 10 Item 200), and an objective function based on an error between a requested and an allocation power level or thrust (Figs 1, 6, 8 & 10 Item 280).

In regard to claim 11:
Zhou discloses a method comprising: interfacing a power management controller (Fig. 1 Item 64) with a hybrid energy storage system (Fig. 1 Item 12) and one or more controllers of an electric motor (Fig. 1 Item 44 or 48 i.e. inverter), a first generator (Fig. 1 Items one of 46 or 50 & Col. 17 Lines 1-18 i.e. motor/generator), and a second generator (Fig. 1 Items 64, 66, 68, 70 & 72), wherein the hybrid energy storage system (Fig. 1 Item 12) comprises at least two energy storage subsystems (Fig. 1 Items 14 & 16) each having a different power-energy density and power draw characteristics (Fig. 1 Items 14 & 16 & Col. 5 Lines 5-42 i.e. 14 ultra-capacitor, 16 battery), and the electric motor (Fig. 1 Items one of 46 or 50) and the first generator (Fig. 1 Items one of 46 or 50 & Col. 17 Lines 1-18 i.e. motor/generator) are coupled to an aircraft engine (Figs. 1-10 Item 62 & Col. 4 Line 39-48 i.e. aircraft)of a primary power unit (Fig. 1 Items 40 & 62) and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator) is coupled to a secondary power unit (Fig. 1 Items 42 & 62); receiving, at the power management controller (Fig. 1 Item 64), an engine propulsion power demand for the aircraft engine (Figs 5-8 & 10 Items 216, 224 & 232); and performing a model predictive control (Fig. 10 & Col. 24 Lines 
However Zhou is vague in its disclosure of how the propulsion system should best be implemented specifically within an aircraft, as well as teaching the one or more controllers of the electric motor arise to the level of control.  
Radun teaches a power system for an aircraft with dual hybrid energy sources including an integrated converter/controller (ICC) (Figs. 1-3 Item 20 & Par. [0012]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known features of the power system for an aircraft as taught by Radun with the known vehicle propulsion system having an energy storage system and optimized method of controlling operation thereof as doing so would have yielded the predictable results of applying the propulsion system into an aircraft as disclosed.  

In regard to claim 12:
Modified Zhou further discloses the method of claim 11, further comprising: detecting one or more conditions of the at least two energy storage subsystems (Fig. 1 Item 30 & 64 & Col. 4 Lines 65-67 i.e. SOC of 14 & 16); and configuring the one or more electric power flows based on the one or more conditions of the at least two energy storage subsystems (Figs 5-8 & 10 Item 136).


Modified Zhou further discloses the method of claim 12, further comprising: configuring (Fig. 1 Item 64) at least one of the one or more electric power flows from a first energy storage subsystem of the at least two energy storage subsystems to charge a second energy storage subsystem of the at least two energy storage subsystems (Radun Figs. 1-3 Items 30 & 34 i.e. communication as well as the ability to provide selective power to the DC Bus and back).

In regard to claim 14:
Modified Zhou further discloses the method of claim 13, wherein the first energy storage subsystem comprises a battery system and a battery management system (Fig1 Item 16 & Col. 4 Lines 49-65 i.e. BMS not shown), the second energy storage subsystem comprises a super/ultra-capacitor (Fig1 Item 14), and the bidirectional power converter is operably coupled to the super/ultra-capacitor and the battery management system (Fig. 1 Items one of 26 or 28 i.e. all electrically coupled within the circuit).

In regard to claim 15:
Modified Zhou further discloses the method of claim 14, wherein the hybrid energy storage system (Fig. 1 Item 12 or Radun: Figs 1-3 Item 16) comprises a third energy storage system comprising an isolated battery pack accessible by the power management controller based on determining that a mode of operation of the aircraft is a ground-based mode of operation or an emergency power mode of operation (Fig. 1 Item 64 & Radun: Par. [0016] i.e. additional battery arrangements including an emergency aircraft battery).



Modified Zhou further discloses the method of claim 11, wherein a plurality of aircraft electrical subsystems (Radun: Figs. 1-3 Items 26-28 i.e. aircraft specific loads) is operably coupled to the bidirectional power converter (Fig. 1 Items one of 26 or 28) and the power management controller (Fig. 1 Item 64) is configured to extract power from or provide power to the aircraft electrical subsystems (Radun: Figs. 1-3 Items 26-28), and the model predictive control is further based on one or more aircraft subsystem power demands (Fig. 10 & Col. 24 Lines 22- 48).

In regard to claim 17:
Modified Zhou further discloses the method of claim 16, wherein the aircraft electrical subsystems comprise one or more of an engine subsystem, an aircraft low-voltage DC subsystem, an aircraft high-voltage DC subsystem, and an aircraft AC subsystem (Radun: Figs. 1-3 Items 26-28 & Par. [0035] i.e. DC or AC loads).

In regard to claim 18:
Modified Zhou further discloses the method of claim 17, wherein the power management controller (Fig. 1 Item 64) is operable to monitor a state of charge of the hybrid energy storage system (Fig. 1 Item 30 & Col. 4 Lines 65-67 i.e. SOC of 14 & 16 within 12), a power request of an engine subsystem (Fig. 1 Items 62, 52 & 54) control of the engine subsystem (Radun: Figs. 1-3 Items 22 & 26-28), an aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter & Radun: Figs. 1-3 Item 20), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator).


Modified Zhou further discloses the method of claim 18, further comprising: determining a current status and constraints from the engine subsystem control (Figs. 1 & 6 Items 158, 62, 52 & 54), the aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter & Radun: Figs. 1-3 Item 20), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator); receiving the engine propulsion power demand and data from a plurality of engine sensors (Abs. & Radun: Figs. 1-3 Item 12); determining a plurality of desired values for electrical power levels (Fig. 1 Item 64); and communicating the desired values for electrical power levels to the engine subsystem control (Fig. 1 Item 64 Radun: Figs. 1-3 Items 26-28 & Par. [0035] i.e. DC or AC loads), the aircraft subsystem control (Radun: Figs. 1-3 Items 22 & 26-28), and the one or more controllers of the electric motor (Fig. 1 Item 44 or 48 i.e. inverter & Radun: Figs. 1-3 Item 20), the first generator (Fig. 1 Item 46 & Col. 17 Lines 1-18 i.e. motor/generator), and the second generator (Fig. 1 Item 50 & Col. 17 Lines 1-18 i.e. motor/generator).

In regard to claim 20:
Modified Zhou further discloses the method of claim 19, further comprising: determining the electrical power levels by computing a plurality of future step values using a plurality of dynamic equations that model a plurality of subsystems (Figs 1, 6 & 10 & Col. 24 Lines 22-49), the current status and constraints (Figs 1, 6, 8 & 10 Item 200), historical energy consumption (Figs 1, 6, 8 & 10 Item 74), and an objective function based on an error between a requested and an allocation power level or thrust (Figs 1, 6, 8 & 10 Item 280).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MW
7/30/2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836